               Case 1:18-cv-10402-SN Document 31 Filed 08/27/20 Page 1 of 1




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-----------------------------------------------------------------X                                                     8/ 2 7/ 2 0 2 0
                                                                                                                       8/27/2020

J O H N L. H A Y W A R D ,

                                                     Pl ai nt iff,                                     1 8 -C V -1 0 4 0 2 ( S N)

                                - a g ai nst-                                                                 O R DE R

C O M MI S SI O N E R O F S O CI A L S E C U RI T Y ,

                                                     D ef e n d a nt.

-----------------------------------------------------------------X

S A R A H N E T B U R N, U nit e d St at es M a gist r at e J u d g e:

          T h e C o urt’s J u n e 2 3, 2 0 2 0 or d er, E C F N o. 3 0, gr a nt e d Pl ai ntiff, pr o c e e di n g pr o s e , a n

e xt e nsi o n of ti m e u ntil A u g ust 1 8, 2 0 2 0, t o o p p os e t h e C o m missi o n er’s        m oti o n f or j u d g m e nt o n

t h e pl e a di n gs. Pl ai ntiff h as n ot fil e d a n o p p ositi o n. Pl ai ntiff is dir e ct e d t o fi l e his o p p ositi o n t o

t h e C o m missi o n er’s m oti o n or a l ett er r e q u esti n g a f urt h er e xt e nsi o n of ti m e by S e pt e m b er 4,

2 0 2 0. If Pl ai ntiff d o es n ot fil e a n o p p ositi o n or r e q u est a n e xt e n si o n, t h e C o urt will d e e m t h e

C o m missi o n er ’s m oti o n f ull y bri ef e d a n d r e a d y for j u di ci al r es ol uti o n. T h e Cl er k of C o urt is

dir e ct e d t o m ail a c o p y of t his or d er t o Pl ai ntiff.

S O O R D E R E D.



D A T E D:           A u g ust 2 7, 2 0 2 0
                     N e w Y or k, N e w Y or k
